Citation Nr: 0606131	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1954 to November 
1956.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals for good cause.  38 C.F.R. § 20.900(c) 
(2005).

As a preliminary matter, although this appeal has been 
certified as involving review of a February 2003 rating 
decision, the Board's present review indicates that this 
appeal is from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The certification neither confers nor 
deprives the Board of jurisdiction over an appeal.  38 C.F.R. 
§ 19.35 (2005).  In September 1994, the veteran perfected an 
appeal from a February 1994 rating decision that denied 
essentially the same claim, although the RO then styled the 
issue as "new and material evidence sufficient to reopen a 
previously denied claim for a right foot condition."  The 
Board's jurisdiction arises from the April 1994 notice of 
disagreement (NOD) with the February 1994 rating decision and 
the September 1994 substantive appeal that the veteran filed 
in response to a September 1994 statement of the case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).  
Whereas the September 1994 appeal was from the denial of an 
application to reopen a previously denied claim, the instant 
decision addresses the appeal as in that posture.


FINDINGS OF FACT

1.  VA denied service connection for residuals of an injury 
of the right lower extremity in August 1992 and notified the 
veteran the veteran by letter of September 10, 1992 of the 
denial.

2.  The veteran did not file a notice of disagreement with 
the August 1992 rating decision during the year following 
September 10, 1992.

3.  The evidence presented and secured since the August 1992 
denial does not bear directly and substantially on the matter 
to be decided, or it is inherently incredible, and it is not 
so significant it must be considered to decide the claim 
fairly.


CONCLUSIONS OF LAW

1.  The August 1992 denial of service connection for 
residuals of an injury of the right lower extremity is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.303(a) (2005).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of an injury of the right lower 
extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).  The veteran's appeal 
is from a failed September 1993 application to reopen a 
previously denied claim.  As such, the notice but not the 
development requirements of the VCAA and its implementing 
regulations apply.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (limiting VA obligation to assist with applications 
filed before August 29, 2001, to reopen finally denied 
claims).

The claim at issue predates enactment of the VCAA and 
promulgation of the implementing regulations.  However, a VA 
letter of January 1994 notified the veteran to submit new and 
material evidence to reopen the claim.  In March 1994, VA 
provided the veteran a copy of the February 1994 rating 
decision, which further elaborated on the deficiencies of the 
evidence that resulted in denial of the claim.  In November 
1997, VA responded to the veteran's September 1997 statement 
seeking to reopen the claim (both parties unaware of the 
pending appeal, as noted in the introduction, above) by again 
notifying him that he must submit new and material evidence 
to reopen his claim; the letter succinctly defined new and 
material evidence.  Thus, the veteran has had actual notice 
of the posture of his claim and of the type of evidence 
necessary to reopen the claim.

In July 2002, the veteran filed an informal application for 
service connection for a right leg condition.  A VA letter of 
August 2002 provided notice of the information and evidence 
necessary to substantiate a claim for service connection.  It 
provided notice of the veteran's rights to assistance and to 
his and VA's respective burdens to produce information and 
evidence.  The letter did not distinguish new and material 
evidence from evidence previously of record.  It also 
requested that he "send us the evidence we need," and that 
he could "send information describing the additional 
evidence or the evidence itself," rather than explicitly 
requesting that he send evidence in his possession.  

The veteran reported in October 2003 that he had no 
additional evidence to submit, and none was thereafter 
received.  Thus, it appears that the veteran has submitted 
all evidence in his possession relevant to the claim, and 
adjudication of his claim does not result in prejudice as a 
result of the failure to address new and material evidence 
specifically.  The notice effectively notified the veteran to 
submit all available evidence and his claim suffered no 
prejudice from the failure to explicitly request evidence in 
his possession.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  VA has discharged its notice duties in this case as 
regards the claims to reopen.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).


VA offered assistance in this case beyond that mandated by 
regulation for applications to reopen claims.  The duty to 
assist in obtaining evidence that the VCAA mandates does not 
apply to applications filed before August 29, 2001, to reopen 
a previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Under the law in effect at the time of the veteran's 
applications to reopen the claims at issue, VA had no duty to 
assist the veteran to develop evidence in support of her 
claims until the previously disallowed claims war reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  Despite 
the offer of assistance to obtain evidence, the veteran has 
not notified VA of any source of pertinent evidence other 
than VA medical records, which VA has obtained.  There is no 
outstanding duty to assist the veteran to obtain evidence in 
this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection 

As noted, VA denied the veteran's claim for residual of a 
right leg injury in August 1992.  The RO's letter of 
September 10, 1992, notified the veteran of the denial of 
service connection for "residuals of foot injury-right 
lower."  The veteran did not file a notice of disagreement 
within one year following September 10, 1992.

The August 1992 rating decision became final when the 
appellant did not appeal within one year of the date of the 
letter notifying him of the denial.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.160(d) (2005); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  No other standard 
than that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [This claim 
to reopen was already pending on the effective date of the 
most recent amendment of the definition of new and material 
evidence.  38 C.F.R. § 3.156(a) (2005).  


The newer definition applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulation.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 1992 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Sufficient for the purpose of reopening is that 
the newly proffered evidence "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  Careful review of 
every document of medical evidence and of the veteran's and 
other lay statements of record make clear that none of it is 
new and material as defined by the regulation.

Review of the veteran's several statements of his claim and 
VA's adjudications in response to those claims makes clear 
that the claim currently under appellate review is the same 
claim he originally made in May 1960 as for "a leg condition 
resulting from a fall from [a] pole."  Ashford v. Brown, 10 
Vet. App. 120 (1997) (recharacterization with a new name of a 
claim for a specific disability does not overcome the 
finality of prior denials of the same claim).  The August 
1992 rating decision did not deny a different claim by 
characterizing it as a right foot disability requiring a 3/4 
inch shoe lift, as can be seen by the September 1992 notice 
of denial of residuals of a foot injury, right lower, with 
which the veteran disagreed.  Nor did the veteran state a 
different claim with his July 2002 assertion that he has now 
lost the use of the right leg and that the loss of use is 
attributable to the injury he sustained in service.

In August 1960, VA reviewed the service medical records and 
found no evidence of a right leg or other residual of an 
injury in service.  The service medical records showed a 
normal right lower extremity on entrance examination.  A 
dispensary treatment note of April1955, recorded that the 
veteran fell from a tree onto barbed wire resulting in a two-
inch laceration of his right leg and an abrasion of his left 
ring finger.  The laceration was cleaned, sutured and dressed 
and the veteran was given a tetanus shot.  In May 1956, the 
veteran obtained a 3/4-inch lift for his right shoe for 
unrecorded reasons.  On hospitalization from June to August 
1956 following self infliction of a gunshot wound of his left 
shoulder, the hospital took a medical history and performed a 
general physical examination.  He reported a right leg injury 
in a fall from a telegraph pole in 1955; physical examination 
of the extremities was negative.  

His November 1956, separation examination found his right leg 
and foot normal, and the medical history the veteran 
completed the same day denied any history of foot trouble, 
reported hospitalization only for a suicide attempt and 
gunshot wound of the left arm, and did not report any other 
injuries.  

The August 1960 rating decision noted the service records and 
found the veteran did not have the disability he claimed, 
because there was no finding in the service records of any 
problem with the right leg subsequent to the initial report 
of the injury, and the separation examination was negative.  
No new service records have been presented or secured since 
then.  

The record at the time of the August 1960 rating decision 
also included the November 1956 testimony of the veteran's 
superior officer to a committee of officers, that the veteran 
was hospitalized in July 1956 for a foot injury.  However, it 
is clear from the 1956 hospital records that the officer 
misspoke in his November 1956 testimony; the veteran was 
hospitalized for a self-inflicted gunshot injury of the left 
deltoid and for related psychiatric reasons.  There is no 
evidence to suggest that other medical records of some other 
hospitalization in July 1956 exist, because VA obtained the 
veteran's personal medical and hospital medical files in May 
1960.

Through his representative, the veteran has asserted that he 
did not have a separation examination, but this assertion is 
patently incorrect; the separation medical history and 
examination reports are of record, as noted above.  Thus, the 
only assertion by the veteran suggesting an incomplete 
service record is not a basis to treat the record on appeal 
as one from which it ought to be presumed service medical 
records are missing.  Whereas VA had his service medical and 
hospital records when there was a fire in 1973 in the part of 
the National Personnel Records Center where his service 
records would have been stored, any argument that assumes 
loss of his service records in that fire is to no avail.  Cf. 
O'Hare v. Derwinksi, 1 Vet. App. 365 (1991) (Heightened 
burden on VA to explain reasons for decision when service 
records are assumed lost in record center fire).

The veteran's next iteration of his claim, in June 1992, was 
for "a leg condition."  On adjudication in August 1992, VA 
reviewed the evidence presented or secured since August 1960, 
which comprised June 1992 VA medical records showing 
complaints of right foot or ankle pain and an x-ray finding 
of osteoarthritis of the first "MP" [sic] joint and a 
normal ankle and a normal outpatient physical examination of 
the ankle.  The RO found no association between the veteran's 
current condition and his military service, including finding 
that the issuance of the right shoe lift did not establish 
the onset of any disability in service or a link between 
service and the veteran's current complaints.

Since August 1992, the evidence presented or secured to 
reopen the claim is comprised of VA outpatient records from 
June 1992 to December 2005 and a private medical report of 
April 2001.  They show a private April 2001 diagnosis of 
degenerative joint disease of the right ankle.  A June 1993 
VA compensation examination noted the veteran's account of 
lacerating injury in Korea and found small, irregular wound 
scars on the lateral aspect of the right leg and two in the 
medial aspect of the upper calf area with no clinically 
significant defect of the ankle, diagnosed history of 
puncture wounds of the right lower leg in 1954.  VA 
outpatient records beginning in August 1995 include the 
veteran's history of right ankle surgery in 1995 to remove a 
benign tumor.  Subsequent August 1995 outpatient review of 
systems noted the veteran walked frequently.  March 2001 VA 
outpatient records noted the veteran's complaint of right leg 
pain of six year's duration.  June VA 2001 magnetic resonance 
imaging (MRI) found subtle soft-tissue thickening adjacent to 
the right medial malleolus that did not produce a diagnosis.  
VA outpatient records from June 2001 show a diagnosis of 
right leg neuropathy, but no etiology is identified.

None of these records link any current findings to the 
documented laceration in service.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  Specifically, the newly-proffered 
records do not support a finding that the veteran has a 
disability as a result of the documented in-service 
incidents.  The reports of right ankle surgery beginning in 
1995 afford no suggestions of continuity; the June 1993 VA 
compensation examiner did not note such a history or make any 
finding indicative of prior right ankle surgery.  Given the 
clear discontinuity between the laceration in service and the 
present shown by the negative separation examination and the 
negative June 1992 medical evidence, the medical evidence 
presented or secured since August 1992 does not bear directly 
or substantially on the matter to be decided, nor is it so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (West 2002).

To the extent that they report detail as to the in-service 
events, the veteran's statements of September 1993 and of 
February 1994 are cumulative and therefore not "new."  
Essentially, the veteran reported in detail how he climbed 
and then fell from a pole while performing his duties as a 
lineman, the blade of the climbing tool on his left shoe 
penetrating his right ankle or leg in the fall.  Presuming 
the injury occurred just as described, the statements are 
cumulative of the service records of his fall, whether from a 
tree or from a pole; the narrative of the fall adds no 
material 

evidence once the fact of the fall was of record before the 
prior adjudicators.  They do not establish a link between any 
post-service condition of the right lower extremity, such as 
the tumor surgically removed in 1995, or the neuropathic pain 
of the right leg diagnosed in VA outpatient records of June 
2002, and the injury in service.  It does not fill the gap 
between the April 1955 notation of a laceration of the right 
leg and the veteran's current complaints.

The veteran submitted four lay statements in June 2003 
attesting to the writers' long-term personal knowledge of the 
veteran's right leg, ankle, or foot pain and impairments.  
One statement, apparently from the veteran's wife, reported 
knowledge of the veteran's right leg problems for 30 years 
and opined that all of his problems began after the veteran 
was injured in service and had persisted since 1956.  The 
others were in the same vein, one from a nephew age 42 who 
had known the veteran to have right leg problems all of the 
nephew's life; one from a daughter who did not report her age 
in stating the veteran had had a bad leg as long as she could 
remember, and one from a 29 year old daughter, to the same 
effect.  

These statements essentially are a reiteration of the 
veteran's accounts of in-service events, and do not bear upon 
the question of whether the veteran has a resulting 
disability from service.  None are authored by medically 
trained individuals, an none reported firsthand knowledge of 
the injury or of the veteran at a time that could make the 
testimony material to fill the gap between service and the 
first denial of service connection in August 1960.  VA found 
in August 1960 that the veteran had no disability of the 
right lower extremity upon separation for service and as of 
August 1960, and in August 1992, VA found no link between the 
veteran's complaints and service.  The lay statements are not 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a) (West 2002).

In VA outpatient treatment in June 2001, the veteran reported 
sustaining a gunshot wound of his right calf in Korea.  In 
September 2001 he told a VA compensation examiner that he 
sustained a gunshot wound of the right lower extremity while 
in Korea.  The veteran related his subsequent and current 
right lower extremity complaints and surgical history to that 
injury.  The veteran had on an ankle-foot orthosis at the 
September 2001 examination.  The examiner noted the veteran's 
history of gunshot wound of the left lower extremity, found 
reduced strength of right ankle dorsiflexion and plantar 
flexion, and he made no other finding.  The examiner 
diagnosed gunshot wound to the right lower extremity.

Ordinarily, the credibility of the veteran's report would be 
presumed for the purpose of determining whether it is new and 
material evidence.  Justus, 3 Vet. App. 510.  In this 
instance the presumption of credibility cannot obtain, 
because the veteran's history is inherently incredible.  See 
Samuels v. West, 11 Vet. App. 433, 435 (1998) (veteran's 
history of psychic trauma sustained in Vietnam combat not 
entitled to presumption of soundness to reopen finally denied 
claim where official records proved veteran did not service 
in Vietnam).  

Here, to the extent the veteran alleges current disability 
results from a disabling wound in combat in Korea, he is 
inherently incredible.  The veteran is seen to have been 
inducted into the U.S. Army in November 1954.  However, 
fighting in Korea stopped with the signing of the armistice 
of July 27, 1953 - approximately 16 months prior to the 
veteran's induction.  McCreary v. Nicholson, 19 Vet. App. 
324, 327 (2005) citing Smith (Brady) v Derwinski, 1 Vet. App. 
235, 238 (1991) (Generally, observing that tribunals may take 
notice of facts not reasonably subject to dispute).  

To the extent the September 2001 VA examiner found the 
veteran to have a gunshot wound of the right lower extremity, 
the diagnosis is predicated on the veteran's report, and 
apart from credibility, the physician is not competent to 
report facts to which he is not privy.  A medical conclusion 
predicated wholly on inherently incredible lay history cannot 
be new and material.  The law provides in this regard that 
the opinion of the physician that the appellant is truthful 
in his account is not necessarily probative as to the facts 
of the account.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant]; see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); [Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    

In sum, the evidence presented or secured since the last 
final denial of the veteran's claims does not tend to show 
any current condition of the veteran's right lower extremity, 
whether calf, ankle, or foot, results from an injury incurred 
in service.  Likewise, none of the evidence tends to show 
that any current condition of the right lower extremity is 
the result of the use of the right shoe lift provided in 
service, or is related to the unknown reason for the lift.  
Whereas the matter to be decided is whether any current 
disability can be linked to a disease or injury in service, 
none of the evidence presented or secured since August 1992 
meets the regulatory definition of new and material evidence.  
38 C.F.R. § 3.156(a) (2001).  The claim cannot be reopened.  
38 U.S.C.A. § 5108 (West 2002).








ORDER

New and material evidence has not been presented or secured 
to reopen a claim for service connection for residuals of an 
injury of the right lower extremity and the appeal is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


